                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

CANDI MINTERT,                             )
                                           )
                    Plaintiff,             )
                                           )
vs.                                        )    Civil No. 19-cv-00062-DGW
                                           )
COMMISSIONER of SOCIAL                     )
SECURITY,                                  )
                                           )
                    Defendant.             )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      Before the Court is the parties’ Amended Joint Motion to Award of Attorney

Fees and Costs. (Doc. 29).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $5,528.80.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees and expenses pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412(d)(1)(B). The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. Plaintiff does not seek costs.

      The parties’ Joint Motion (Doc. 29) is GRANTED.            The Court awards


                                   Page 1 of 2
plaintiff the sum of $5,528.80 (five thousand five hundred twenty-eight dollars and

eighty cents) for attorney fees and expenses pursuant to the Equal Access to Justice

Act. These funds shall be payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586

(2010).    See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018).

However, in accordance with the parties’ agreement, any part of the award that is

not subject to set-off to pay plaintiff’s pre-existing debt to the United States shall be

made payable to plaintiff’s attorney pursuant to the EAJA assignment previously

executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE: February 18, 2020.




                                         DONALD G. WILKERSON
                                         U.S. MAGISTRATE JUDGE




                                     Page 2 of 2
